             Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
STEIN MART, INC., JAY STEIN, D. HUNT                       :   SECTIONS 14(a) AND 20(a) OF THE
HAWKINS, MARYANN MORIN, IRWIN                              :   SECURITIES EXCHANGE ACT OF
COHEN, THOMAS L. COLE, TIMOTHY                             :   1934
COST, LISA GALANTI, RICHARD L.                             :
SISISKY, and BURTON M. TANSKY,                             :   JURY TRIAL DEMANDED
                                                           :
                  Defendants.                              :
--------------------------------------------------------- :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against Stein Mart, Inc. (“Stein Mart or the

“Company”) and the members Stein Mart board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in

connection with the proposed acquisition of Stein Mart by affiliates of Kingswood Capital

Management, L.P. (“Kingswood”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on March 2, 2020 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                      The Proxy
            Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 2 of 14



Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Stratosphere Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of

Stratosphere Holdco, LLC (an affiliate of the Kingswood), will merge with and into Stein Mart

with Stein Mart surviving the merger and becoming a wholly owned subsidiary of Stratosphere

Holdco, LLC (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement

and plan of merger the companies entered into (the “Merger Agreement”) each Stein Mart

common share issued and outstanding will be converted into the right to receive $0.90 in cash

(the “Merger Consideration”).

       3.      The Board formed a special committee comprised of purportedly independent and

disinterested directors, consisting of Richard Sisisky (Chairman), Irwin Cohen, Thomas Cole and

Timothy Cost (the “Special Committee”) to consider and negotiate the terms and conditions of

the Proposed Transaction.

       4.      As discussed below, Defendants have asked Stein Mart stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by

the financial advisor of the Special Committee, PJ Solomon Securities, LLC (“PJ Solomon”) in

support of its fairness opinion, and relied upon by the Special Committee and the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       5.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.




                                                 2
            Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 3 of 14



       6.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Stein Mart stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

       8.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice. “Where a federal statute such as Section 27

of the [Exchange] Act confers nationwide service of process, the question becomes whether the

party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot.

Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section 27 of the Act confers personal jurisdiction over the

defendant in any federal district court.” Id. at 1316.

       9.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Defendants are found or are inhabitants or

transact business in this District. Indeed, Cincinnati’s common stock trades on the New York

Stock Exchange, which is headquartered in this District. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases). Moreover, PJ Solomon, the Special


                                                  3
          Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 4 of 14



Committee’s financial advisor, maintains its headquarters in this District. Kingsdale Advisors,

the Company’s proxy solicitation agent in connection with the Proposed Transaction, is located

in this District at 745 Fifth Avenue, New York, New York 100151.

                                           PARTIES

       10.    Plaintiff is, and has been at all relevant times, the owner of Stein Mart common

stock and has held such stock since prior to the wrongs complained of herein.

       11.    Defendant Stein Mart is a Florida corporation and a party to the Merger

Agreement. Stein Mart common stock is traded on the NASDAQ Stock Exchange under the

ticker symbol “SMRT.”

       12.    Defendant Jay Stein has been a member of the Board since 1968 and is the

Chairman of the Board of the Company. Mr. Stein is the largest Stein Mart shareholder.

       13.    Defendant D. Hunt Hawkins is the Chief Executive Officer and has been a

member of the Board since 2016.

       14.    Defendant MaryAnn Morin is the President and has been a member of the Board

since 2018.

       15.    Defendant Irwin Cohen has been a member of the Board since 2007 and is a

member of the Special Committee.

       16.    Defendant Thomas L. Cole has been a member of the Board since 2016 and a

member of the Special Committee.

       17.    Defendant Timothy Cost has been a member of the Board since 2016 and a

member of the Special Committee.

       18.    Defendant Lisa Galanti has been a member of the Board since 2016.

       19.    Defendant Richard L. Sisisky has been a member of the Board since 2003 and is

the Chairman of the Special Committee.


                                               4
          Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 5 of 14



       20.      Defendant Burton M. Tansky has been a member of the Board since 2014.

       21.      The defendants identified in paragraphs 12-20 are collectively referred to as the

“Individual Defendants” or the “Board.”

       22.      The defendants identified in paragraphs 11-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       23.      Stein Mart, a specialty off-price retailer, offers designer and name-brand fashion

apparels, home décor merchandise, accessories, and shoes at everyday discount prices in the

United States. The company's stores also provide merchandise locator services; a preferred

customer program; co-branded and private label credit card programs; and electronic gift cards.

As of November 18, 2019, it operated 283 stores in 30 states. The company also sells its products

through an e-commerce retail selling site. Stein Mart, Inc. was founded in 1908 and is

headquartered in Jacksonville, Florida.

       24.      On January 31, 2020, Stein Mart announced the Proposed Transaction:

                JACKSONVILLE, Fla., Jan. 31, 2020 (GLOBE NEWSWIRE) --
                Stein Mart, Inc. (NASDAQ: SMRT) (“Stein Mart” or the
                “Company”) today announced it has entered into a definitive
                merger agreement under which an affiliate of Kingswood Capital
                Management, L.P. (“Kingswood”) will acquire all of the
                outstanding common stock of Stein Mart not already beneficially
                owned by affiliates of Jay Stein, Stein Mart’s former CEO and
                current Chairman of the Board of Directors, and related investors
                for $0.90 per share in cash. Upon closing, Stein Mart will become
                a privately held company and Stein Mart common stock will no
                longer be listed or traded on any public stock market.

                The purchase price represents a premium of approximately 38% to
                Stein Mart’s closing stock price on January 30, 2020, the last
                trading day prior to this announcement.




                                                5
Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 6 of 14



   The transaction was unanimously approved by the Stein Mart
   Board of Directors (other than Mr. Stein), acting on the unanimous
   recommendation of a Special Committee of independent directors
   that was granted full authority to conduct a comprehensive
   strategic review and evaluate, and if warranted, negotiate an
   acquisition proposal.

   “The Special Committee and its advisors conducted a thorough and
   independent process to review the Company’s strategic alternatives
   and identify a transaction that would maximize shareholder value.
   We believe that this transaction is in the best interest of all Stein
   Mart stakeholders, including our many loyal employees,” said
   Richard L. Sisisky, Stein Mart Board member and Chairman of the
   Special Committee.

   The transaction will be financed by debt provided by Wells Fargo
   Bank, National Association and Pathlight Capital LP and by equity
   provided by affiliates of Kingswood. As part of the transaction, an
   entity managed by Jay Stein will contribute its equity and,
   following the closing of the merger, will indirectly own one-third
   of Stein Mart after the closing.

   The transaction, which is expected to close in the first half of
   calendar year 2020, is subject to approval by Stein Mart
   shareholders and the satisfaction of other customary closing
   conditions. The Stein Mart Board of Directors recommends that
   Stein Mart’s shareholders vote to adopt and approve the merger
   agreement.

   Stein Mart will file a Current Report on Form 8-K with the
   Securities and Exchange Commission (SEC), which will more
   fully describe the terms and conditions of the merger agreement
   and the proposed transaction.

   Advisors

   PJ SOLOMON is serving as financial advisor to the Special
   Committee, Foley & Lardner LLP is serving as the Special
   Committee’s legal counsel, and Kingsdale Advisors is serving as
   the Company’s proxy solicitor. Goodwin Procter LLP is serving as
   legal counsel to Kingswood and Latham & Watkins LLP is serving
   as legal advisor to Jay Stein.

                                  ***




                                    6
          Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 7 of 14



       25.     The Board is recommending to the Company’s shareholders to vote in favor of

the Proposed Transaction. It is therefore imperative that Stein Mart’s stockholders are provided

with the material information that has been omitted from the Proxy Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests prior to the

forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       26.     On March 2, 2020, Stein Mart filed the Proxy Statement with the SEC in

connection with the Proposed Transaction.           The Proxy Statement was furnished to the

Company’s stockholders and solicits the stockholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Proxy Statement

before it was filed with the SEC and disseminated to the Company’s stockholders to ensure that

it did not contain any material misrepresentations or omissions. However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

stockholders to make an informed decision concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Stein Mart Financial Projections

       27.     The Proxy Statement fails to provide material information concerning financial

projections by Stein Mart management and relied upon the financial advisors in their analyses.

The Proxy Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Proxy Statement indicates that in connection with the

rendering of its fairness opinion, that the Company prepared certain non-public financial

forecasts and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but

fails to provide, certain information in the projections that Stein Mart management provided to


                                                7
          Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 8 of 14



the Board and the financial advisors. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with

their own estimates of discount rates or [] market multiples. What they cannot hope to do is

replicate management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc.

S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       28.    For the May 2019 Management Projections, August 2019 Management

Projections, and the January 2020 Management Projections (10+2 and 11+1), the Proxy

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics for fiscal years 201 through 202: Adjusted EBITDA, cash flows from operating

activities, and Unlevered Free Cash Flow, but fails to provide line items used to calculate these

metrics or a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G and consequently Section 14(a).

       29.    When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       30.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is
              calculated. Accordingly, a clear description of how this measure is
              calculated, as well as the necessary reconciliation, should



                                               8
          Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 9 of 14



               accompany the measure where it is used. Companies should also
               avoid inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or
               other non-discretionary expenditures that are not deducted from the
               measure. 1

       31.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Proxy Statement not

misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       32.     With respect to PJ Solomon’s Selected Publicly Traded Companies Analysis, the

Proxy Statement fails to disclose the individual multiples and metrics for the companies

observed by PJ Solmon in the analysis.

       33.     With respect to PJ Solomon’s Selected Precedent Transactions Analysis, the

Proxy Statement fails to disclose the individual multiples and metrics for the transactions

observed by PJ Solomon in the analysis.

       34.     With respect to PJ Solomon’s Illustrative Discounted Cash Flow Analysis, the

Proxy Statement fails to disclose: (i) the line items used to arrive at the estimated unlevered free

cash flows; (ii) the inputs and assumptions underlying the range of discount rates ranging from

9.5% to 11.5%, (iii) the inputs and assumptions underlying the selection of the range of exit

terminal year adjusted EBITDA multiples from 3.5x to 6.0x; (iv) the inputs and assumptions

1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                                 9
            Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 10 of 14



underlying the application of perpetuity growth rates ranging from 0.0% to 2.0%; (v) range of

illustrative terminal values of the Company; (vi) Company’s adjusted net debt; and (vii) the

number of fully diluted shares of Company Common Stock as of January 27, 2020.

          35.   In sum, the omission of the above-referenced information renders statements in

the Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          38.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial



                                                 10
          Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 11 of 14



analyses that were prepared the financial advisors and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

       40.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially

false or misleading statements or omitting a material fact constitutes negligence. Defendants

were negligent in choosing to omit material information from the Proxy Statement or failing to

notice the material omissions in the Proxy Statement upon reviewing it, which they were

required to do carefully. Indeed, Defendants were intricately involved in the process leading up

to the signing of the Merger Agreement and the preparation and review of strategic alternatives

and the Company’s financial projections.

       41.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff




                                               11
             Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 12 of 14



be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           43.   The Individual Defendants acted as controlling persons of Stein Mart within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Stein Mart, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Stein Mart, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

           44.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

           45.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Stein Mart, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at



                                                  12
          Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 13 of 14



issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction. The Individual Defendants were thus directly involved in the making of the Proxy

Statement.

       46.     In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       48.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,




                                                13
               Case 1:20-cv-02164-UA Document 1 Filed 03/10/20 Page 14 of 14



consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.       Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.       Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.       Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.       Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: March 10, 2020                              WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani
                                                   270 Madison Avenue
                                                   New York, NY 10016
                                                   Telephone: (212) 545-4600
                                                   Facsimile: (212) 686-0114
                                                   Email: melwani@whafh.com

                                                   Attorneys for Plaintiff




                                                  14
